 

Exhibit 10.2

 

CONSENT AGREEMENT

 

This Consent Agreement (this “Agreement”), effective as of September 8, 2014
(the “Effective Date”), is by and between Kappa Lending Group, LLC, a
Pennsylvania limited liability company (“Lender”), and AMREP Southwest Inc., a
New Mexico corporation (“Borrower” and together with Lender, the “Parties”).

 

WHEREAS, Borrower and Lender are parties to the Loan Agreement, dated December
17, 2009, as amended by the First Amendment to Loan Agreement, dated April 29,
2011, the Second Amendment to Loan Agreement, dated August 24, 2012, and the
Third Amendment to Loan Agreement, dated November 19, 2012 (collectively, and as
may be amended from time to time, and including the promissory notes issued or
modified in connection therewith, the “Loan Agreement”);

 

WHEREAS, Borrower granted (1) a mortgage to Lender (as assignee of Compass Bank)
with respect to certain real estate pursuant to a mortgage dated December 17,
2009, as modified by the Modification of Mortgage, dated April 29, 2011 and (2)
a mortgage to Lender with respect to certain additional real estate pursuant to
a mortgage dated November 19, 2012 ((1) and (2) collectively, and as may be
amended from time to time, the “Mortgage”);

 

WHEREAS, Borrower, and its subsidiary, Outer Rim Investments, Inc., desire to
enter into an Oil and Gas Lease and the Addendum thereto (collectively, the
“Lease”) with Thrust Energy, Inc. and Cebolla Roja, LLC (collectively,
“Lessee”), pursuant to which Borrower and Outer Rim Investments, Inc. will lease
all minerals and mineral rights owned by Borrower and Outer Rim Investments,
Inc. or for which Borrower and Outer Rim Investments, Inc. has executive rights
in and under approximately 55,000 surface acres of land in Sandoval County, New
Mexico (the “Leased Premises”);

 

WHEREAS, the Mortgage includes a lien on a portion of the Leased Premises;

 

WHEREAS, Borrower and Lessee have requested that Lender enter into a
Subordination, Non-Disturbance and Attornment Agreement (“SNDA”) with respect to
any real property included in the Mortgage and in the Leased Premises;

 

WHEREAS, under the terms of the Mortgage, Borrower has requested that Lender
provide its approval to Borrower to enter into the Lease; and

 

WHEREAS, Lender has agreed to grant its consent to Borrower to enter into the
Lease subject to the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the Parties agree as follows:

 

1. Lease.

 

1.1. Consent. Lender hereby agrees and consents to Borrower entering into the
Lease, and solely, with respect to the Lease, Lender waives any restriction,
covenant or obligation contained in the Loan Agreement, Mortgage or otherwise
with respect thereto or the activities contemplated thereby. For the avoidance
of doubt, upon termination or expiration of the Lease for any reason whatsoever,
all rights to extract minerals from the Mortgaged Property (as defined in the
Mortgage) shall cease and all existing restrictions, covenants or obligations
that are presently existing in the Loan Agreement or Mortgage shall remain in
full force and effect unchanged by this Agreement. Simultaneously with the
execution of this Agreement, Lender shall execute the SNDA.

 



 

 

 

1.2. Consent Payment. Notwithstanding anything to the contrary in the Loan
Agreement or Mortgage, in consideration of Lender providing its consent in
Section 1.1 and entering into the SNDA contemplated by Section 1.1,

 

(a) upon execution and delivery of this Agreement by the parties thereto,
Borrower shall pay Lender a fee in the amount of one hundred thousand dollars
($100,000.00) and such amount shall not be credited against the outstanding
amounts due to Lender under the Loan Agreement;

 

(b) following receipt by Borrower of any royalty payments under the Lease with
respect to oil and gas produced from the Leased Premises, Borrower shall pay
Lender, on or before the date twenty (20) days following the end of each
calendar quarter, twenty five percent (25%) of such royalty payments received by
Borrower during such calendar quarter and such amount shall be credited against
the outstanding amounts due to Lender under the Loan Agreement; and

 

(c) other than as required by Sections 1.2(a) and 1.2(b), no payments shall be
required to be made by Borrower to Lender in connection with the Lease.

 

2. Option Lease.

 

2.1. Consent. If Lessee elects to extend the term of the Lease by exercising its
right to require the parties thereto to enter into an Option Lease (as defined
in the Lease), Lender hereby agrees and consents to Borrower entering into an
Option Lease, and solely, with respect to the Option Lease, Lender waives any
restriction, covenant or obligation contained in the Loan Agreement, Mortgage or
otherwise with respect thereto or the activities contemplated thereby. For the
avoidance of doubt, upon termination or expiration of the Option Lease for any
reason whatsoever, all rights to extract minerals from the Mortgaged Property
shall cease and all existing restrictions, covenants or obligations that are
presently existing in the Loan Agreement or Mortgage shall remain in full force
and effect unchanged by this Agreement. Simultaneously with the execution of the
Option Lease, Lender shall execute any additional SNDA that may be requested by
Lessee that is in form and substance substantially similar to the SNDA executed
by Lender in connection with the Lease as contemplated by Section 1.1.

 

2.2. Consent Payment. Notwithstanding anything to the contrary in the Loan
Agreement or Mortgage, in consideration of Lender providing its consent in
Section 2.1 and entering into any SNDA contemplated by Section 2.1, if Lessee
elects to extend the term of the Lease by exercising its right to require the
parties thereto to enter into an Option Lease and there are outstanding amounts
due to Lender under the Loan Agreement,

 

(a) upon the execution of the Option Lease by the parties thereto, Borrower
shall pay Lender a fee in the amount of one hundred thousand dollars
($100,000.00) and such amount shall not be credited against the outstanding
amounts due to Lender under the Loan Agreement;

 

(b) following receipt by Borrower of any royalty payments under the Option Lease
with respect to oil and gas produced from the minerals and mineral rights leased
pursuant to the Option Lease, Borrower shall pay Lender, on or before the date
twenty (20) days following the end of each calendar quarter, twenty five percent
(25%) of such royalty payments received by Borrower during such calendar quarter
and such amount shall be credited against the outstanding amounts due to Lender
under the Loan Agreement; and

 

(c) other than as required by Sections 2.2(a) and 2.2(b), no payments shall be
required to be made by Borrower to Lender in connection with the Option Lease.

 

3. Cessation of Payments to Borrower. Notwithstanding anything to the contrary
in the Loan Agreement, the Mortgage or this Agreement, any payments contemplated
by this Agreement to be made from Lender to Borrower shall cease upon payment in
full of all outstanding amounts due to Lender under the Loan Agreement. Under no
circumstances shall Borrower be required to pay any amounts to Lender in
connection with the Loan Agreement, the Mortgage or this Agreement in excess of
the outstanding amounts due to Lender under the Loan Agreement, other than as
required by Section 1.2(a) or as may be required by Section 2.2(a).

 



2

 

 

4. Representations and Warranties. Each Party makes the following
representations and warranties to the other Party:

 

4.1. Status. Such Party is an entity duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization.

 

4.2. Authorization. Such Party has the requisite power and authority to execute
and deliver this Agreement, to grant the rights and licenses granted hereunder
and to perform its obligations to be performed by it hereunder. Such execution,
delivery and performance have been duly authorized by all necessary action on
the part of such Party. This Agreement constitutes the valid and binding
obligation of such Party, enforceable against such Party in accordance with its
terms.

 

4.3. Consents and Approvals. Neither the execution and delivery by such Party of
this Agreement, nor the performance of the transactions performed hereunder by
such Party, will require any filing under, consent, renegotiation or approval
by, or conflict with, result in any breach of or constitute a default under (a)
any provision of any Law to which such Party is subject, (b) the constituent
documents of such Party, or (c) any contract, instrument, governmental permit or
other document to which such Party is subject. There are no claims, suits or
proceedings pending or threatened against or affecting such Party which, if
adversely determined, would prevent such Party from performing its obligations
hereunder or impair the rights granted to the other Party in this Agreement.

 

5. Miscellaneous.

 

5.1. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New Mexico. Any legal
suit, action or proceeding arising out of or related to this Agreement or the
matters contemplated hereunder shall be instituted exclusively in the federal
courts of the United States in Bernalillo County, New Mexico or the courts of
the State of New Mexico located in Sandoval County, New Mexico, and each Party
irrevocably submits to the exclusive jurisdiction of such courts in any such
suit, action or proceeding and waives any objection based on improper venue or
forum non conveniens. Service of process, summons, notice or other document in
accordance with Section 5.9 shall be effective service of process for any suit,
action or other proceeding brought in any such court.

 

5.2. Entire Agreement. This Agreement constitutes the sole and entire agreement
of the Parties with respect to the subject matter contained herein, and
supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter.

 

5.3. Expenses and Cooperation. Each Party shall bear all of its own expenses in
connection with the negotiation and execution of this Agreement and any SNDA and
the transactions contemplated hereby and thereby. Each Party shall, on the
reasonable request and at the sole cost and expense of the other Party, take,
execute, acknowledge and deliver all such further acts, documents and
instruments necessary to give full effect to this Agreement or acknowledge the
agreements concluded or contained in this Agreement.

 

5.4. No Assignment or Third-Party Beneficiaries. Neither Party shall assign or
otherwise transfer any of its rights, or delegate or otherwise transfer any of
its obligations, under this Agreement, in each case whether voluntarily,
involuntarily, by operation of law or otherwise, without the other Party’s prior
written consent, which consent shall not be unreasonably withheld or delayed. No
delegation or other transfer will relieve a Party of any of its obligations
under this Agreement. Any purported assignment, delegation or transfer in
violation of this Section 5.4 is void. Notwithstanding the foregoing, in
connection with the assignment or other transfer of the Loan Agreement by either
Party, this Agreement (including its rights and obligations hereunder) shall
automatically be assigned, transferred, delegated and novated by such Party to
its assignee or transferee of the Loan Agreement. This Agreement is for the sole
benefit of the Parties and their respective permitted successors and assigns and
nothing herein, express or implied, is intended to or shall confer on any other
person or entity any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 



3

 

 

5.5. Amendment and Modification; Waiver. No amendment to or modification of or
rescission, termination or discharge of this Agreement is effective unless it is
in writing, identified as an amendment to or rescission, termination or
discharge of this Agreement and signed by an authorized representative of both
Parties. No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed or acknowledged by
the Party so waiving.

 

5.6. Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

5.7. Attorneys’ Fees. In the event that any Party institutes any legal suit,
action or proceeding against any other Party arising out of or relating to this
Agreement or otherwise, the prevailing Party in the suit, action or proceeding
shall be entitled to receive in addition to all other damages to which it may be
entitled, the costs incurred by such Party in conducting the suit, action or
proceeding, including reasonable attorneys’ fees and expenses and court costs.

 

5.8. Interpretation. For purposes of this Agreement, (a) the words “includes”
and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive and (c) the words “herein,”
“hereof,” “hereby” and “hereunder” refer to this Agreement as a whole. Unless
the context otherwise requires, references herein to an agreement, instrument or
other document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

5.9. Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given: (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile (with
confirmation of transmission) if sent during normal business hours of the
recipient, and on the next business day if sent after normal business hours of
the recipient; or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid. Such communications
must be sent to the respective Parties at the addresses set forth below (or to
such other address that may be designated by a Party from time to time in
accordance with this Section 5.9).

 



Lender:   Kappa Lending Group, LLC P.O. Box 736   40 E. Skippack Pike   Fort
Washington, PA 19034   Attention: William J. Bonner, Jr., General Counsel  
Facsimile: 215-643-3818

 



4

 



 

Borrower:   AMREP Southwest Inc.   333 Rio Rancho Drive S.W., Suite 400   Rio
Rancho, New Mexico 87124   Attention: Senior Vice President   Facsimile:
505-896-9180       with a required copy to:   AMREP Corporation   300 Alexander
Park, Suite 204   Princeton, New Jersey 08540   Attention: General Counsel  
Facsimile: 609-716-8255



 

5.10. Certification of Review and Drafting. Each Party certifies that it has
read the terms of this Agreement, that it understands the terms of this
Agreement, and that it is entering into this Agreement of its own volition. Each
Party warrants and represents that it has received independent legal advice from
its attorney regarding its decision with respect to the advisability of making
and entering into this Agreement. Each Party and its counsel has reviewed this
Agreement and has participated in its drafting and, accordingly, no Party shall
attempt to invoke the normal rule of construction to the effect that ambiguities
are to be resolved against the drafting Party in any interpretation of this
Agreement.

 

5.11. No Recording. Borrower shall not record this Agreement or any document or
instrument making reference to this Agreement as a public record with the
Sandoval County Clerk. In the event that Borrower shall record this Agreement or
any document or instrument making reference to this Agreement as a public record
with the Sandoval County Clerk, this Agreement shall, at Lender’s option,
terminate immediately and Lender shall be entitled to all rights and remedies
that it has under the Loan Agreement, Mortgage or at law or in equity. Lender
understands and agrees that Borrower’s affiliate will file this Agreement with
the Securities and Exchange Commission and that the Agreement will become
publicly available as a result.

 

5.12. No Modification of Lease. If there are any outstanding amounts due to
Lender under the Loan Agreement, Borrower shall not amend, extend (except as
expressly permitted by the Lease) or modify the Lease in any manner whatsoever
without the prior written consent of Lender, if such amendment, extension or
modification would (a) adversely change the royalty payment percentage due to
Borrower under the Lease, (b) cause Borrower to incur additional payment
obligations exceeding $5,000 in any calendar quarter or (c) materially adversely
affect the rights or obligations of Borrower as lessor under the Lease solely
with respect to the Mortgaged Property.  Any such amendment, extension or
modification without Lender’s prior written consent shall be void and of no
force or effect.  Notwithstanding anything to the contrary in this Agreement,
Borrower may terminate the Lease without the Lender’s consent. Promptly
following any such termination, Borrower agrees to provide Lender written notice
of such termination and shall use its commercially reasonable efforts to cause
the removal of the SNDA from the records of the Sandoval County Clerk.  Borrower
shall send Lender a copy of any proposed Lease amendment or modification at
least five (5) business days prior to execution to allow Lender to review same
and ensure that its terms do not violate subsection (a), (b) or (c) above in
this Section 5.12.  For any amendment or modification requiring Lender’s consent
pursuant to subsection (a), (b) or (c) above in this Section 5.12, Lender’s
consent may be granted or withheld in Lender’s sole discretion. Notwithstanding
anything to the contrary in this Agreement, it shall not be an amendment,
extension or modification of the Lease, or otherwise require the consent of the
Lender, for Borrower to enter into a division or similar order consistent with
the terms of the Lease, pursuant to Borrower’s obligations to third parties or
as required by law. Borrower shall promptly deliver to Lender copies of all
division orders executed in connection with the Lease and upon the request of
Lender, Borrower shall deliver copies of all correspondence and supporting
documentation related to royalty payments or such division orders.

 



5

 

 

5.13. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission (to which a signed
PDF copy is attached) shall be deemed to have the same legal effect as delivery
of an original signed copy of this Agreement.

 

[Signature Page Follows]

 

6

 

 

IN WITNESS WHEREOF, each Party has caused this Consent Agreement to be duly
executed by its authorized representative as of the Effective Date.

 



Kappa Lending Group, LLC   AMREP Southwest Inc.                   By: /s/
William J. Bonner, Jr   By: /s/ James Wall, Jr   Name: William J. Bonner, Jr.  
  Name: James Wall, Jr.   Title: Vice President     Title: Senior Vice President



 



7

